Title: To Thomas Jefferson from Thomas Main, 10 March 1807
From: Main, Thomas
To: Jefferson, Thomas


                        
                            March 10th 1807.
                        
                        Directions to accompany the plants for the President
                        If the weather continues moist there will be little occasion to water the plants upon the road. But if it
                            turns out dry and windy they may be watered once a day. They ought not to be waterd if it should freeze while they are
                            upon the journey.
                        When they arive at Monticello, the Thorns should be untied from the large bundles and continue an hour or two
                            immersed in water; they may then be left with their roots only in the water all the night and then layed in a trench
                            pretty deep so as entirely to cover their roots, where they may remain until the weather &c. is suitable to have
                            them planted in the hedge.
                        If the weather should be frosty on their arival they may be laid in a celler unopened until the frost is
                            over.
                        
                            Thos. Main
                            
                        
                        
                            P.S. There are three bundles beside the Thorns. The two largest contain 13 paper Mulberries and 1 Buck
                                eye. The smallest bundle contains 4 Robinia’s, 2 Snow balls 3 Mountain Ashes 2 Tacamahacs 2 Xanthoxylon 4 Choak
                                Cherries 1 Fraxinella and 4 Purple Beeches Great care must be taken in unloosing this smallest bundle not to injure
                                the buds of the plants particularly the purple Beeches and Fraxinella The large buds of the Buckeye are trebly
                                secured with the bandages.
                        
                        
                            T Main
                            
                        
                        
                            
                                
                           Note in TJ’s hand:
                            
                            Maine
                     
                        
                           
                              13.
                              
                              Paper mulberries
                           
                           
                              1+1.
                              
                              Buckeye
                           
                           
                              4.
                              
                              Robinias
                           
                           
                              2.
                              
                              Snow balls
                           
                           
                              3.
                              
                              Mountain ashes
                           
                           
                              2.
                              
                              Tacamahaccas
                           
                           
                              2.
                              
                              Xanthoxylon
                           
                           
                              4.
                              
                              Choak cherries
                           
                           
                              1.
                              
                              Fraxinella
                           
                           
                              4.
                              
                              purple beeches
                           
                        
                     
                            
                        
                     Enclosure
                                                
                                                    
                            
                            March 7th. 1807.
                        
                     The President 
                     
                        
                           
                              
                              Bought of Thos. Main
                              
                           
                           
                              13
                              Paper Mulberries @ 50 Cents each
                              $ 6.00
                           
                           
                              4
                              Robinias @ 25 Cents each
                              1.00
                           
                           
                              2
                              Snowballs @ Do Do
                              .50
                           
                           
                              3
                              Mountain Ash @ 25 Cents each
                              .75
                           
                           
                              2
                              Tacamahacs @ Do
                              .50
                           
                           
                              2 
                              Prickly Ash, Xanthoxylon @ 25 Cents each
                              .50
                           
                           
                              4 
                              Choak Cherry @ 25 Cents each
                              1.00
                           
                           
                              1 
                              Fraxinella
                              1.00
                           
                           
                              1 
                              Buckeye
                              —.—
                           
                           
                              4 
                              Purple Beeches
                              —.—
                           
                           
                              4
                              Thousand American Hedge Thorns @ 6 Dolls per M.
                              24.00
                           
                           
                              
                              
                              $ 35.25
                           
                        
                     
                        
                        
                    